               Case 1:21-cr-00030-JPC Document 9 Filed 03/15/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
UNITED STATES OF AMERICA                                               :
                                                                       :
                  -v-                                                  :                21 Cr. 30 (JPC)
                                                                       :
ROBERTO ACEVEDO, a/k/a “Tio,”                                          :                     ORDER
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X
JOHN P. CRONAN, United States District Judge:

          As discussed at the conference earlier today, the parties should be ready for trial in this

case on September 13, 2021. The parties must familiarize themselves with the Court’s Individual

Rules and Practices for Criminal Cases, available at https://www.nysd.uscourts.gov/hon-john-p-

cronan.

          Any proposed voir dire, proposed jury instructions, proposed verdict forms, and motions

in limine, shall be filed by August 16, 2021. Any opposition to a motion in limine shall be filed

by August 23, 2021. In accordance with the Court’s Individual Rules and Practices for Criminal

Cases, each party should submit two courtesy hard copies of its proposed voir dire, proposed jury

instructions, and proposed verdict form to the Court at the time of filing. Parties should also e-

mail       those     documents,         in      Microsoft       Word         format,    to    Chambers       at

CronanNYSDChambers@nysd.uscourts.gov.

          By     September      10,     2021,     each      party    shall     e-mail   to    the    Court   at

CronanNYSDChambers@nysd.uscourts.gov a Microsoft Word document listing all exhibits that

the party anticipates seeking to admit.

          The parties shall appear for a final pretrial conference on September 8, 2021 at 10:00 a.m.

in Courtroom 12D of the Daniel Patrick Moynihan United States Courthouse, 500 Pearl Street,
           Case 1:21-cr-00030-JPC Document 9 Filed 03/15/21 Page 2 of 2




New York, NY 10007. The final pretrial conference must be attended by the attorney who will

serve as principal trial counsel.

       SO ORDERED.

Dated: March 15, 2021                           __________________________________
       New York, New York                                 JOHN P. CRONAN
                                                      United States District Judge




                                            2
